Opinion issued September 13, 2007













In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00826-CR
  __________

LAURA B. HOGE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from Criminal Court at Law No. 10
Harris County, Texas
Appeal No. 5453



MEMORANDUM OPINION
 On September 7, 2007, appellant, Laura B. Hoge, filed a motion to dismiss the
above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).